Case: 20-1077   Document: 107 Page:
          Case 1:17-cv-11730-DJC     1
                                 DocumentDate
                                          124 Filed:
                                               Filed 02/09/2021  Entry
                                                     02/09/21 Page 1 of ID:
                                                                         2 6400648




                 United States Court of Appeals
                                  For the First Circuit
                                      _____________________
  Nos.   20-1077
         20-1081

           GHASSAN ALASAAD; NADIA ALASAAD; SUHAIB ALLABABIDI; SIDD
    BIKKANNAVAR; JEREMIE DUPIN; AARON GACH; ISMAIL ABDEL-RASOUL, a/k/a
   Isma'il Kushkush; DIANE MAYE ZORRI; ZAINAB MERCHANT; MOHAMMED AKRAM
                            SHIBLY; MATTHEW WRIGHT,

                               Plaintiffs, Appellees/Cross-Appellants,

                                                  v.

   ALEJANDRO MAYORKAS, Secretary of the U.S. Department of Homeland Security, in his
   official capacity; TROY MILLER, Senior Official Performing the Duties of the Commissioner
    of U.S. Customs and Border Protection, in his official capacity; TAE D. JOHNSON, Senior
  Official Performing the Duties of the Director of U.S. Immigration and Customs Enforcement, in
                                        his official capacity,

                              Defendants, Appellants/Cross-Appellees.
                                      __________________

                                            JUDGMENT
                                      Entered: February 9, 2021

          This cause came on to be heard on appeal from the United States District Court for the
  District of Massachusetts and was argued by counsel.

          Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
  judgment of the district court is affirmed in part, reversed in part, and vacated in part, and the
  matter is remanded for the entry of a revised judgment consistent with the opinion issued this day.
  No costs are imposed.

                                                       By the Court:

                                                       Maria R. Hamilton, Clerk

  cc: Hon. Denise Jefferson Casper, Robert Farrell, Clerk, United States District Court for the
  District of Massachusetts, Matthew R Segal, Jessie J. Rossman, Esha Bhandari, Nathan Wessler,
  Sophia Sabrina Cope, Adam Schwartz, Hugh Handeyside, Saira Hussain, Matthew S. Shapanka,
  Rafael Reyneri, David J. Nathanson, Brianne J. Gorod, Dayna Zolle, Constitutional Accountability
Case: 20-1077   Document: 107 Page:
          Case 1:17-cv-11730-DJC     2
                                 DocumentDate
                                          124 Filed:
                                               Filed 02/09/2021  Entry
                                                     02/09/21 Page 2 of ID:
                                                                         2 6400648




  Center, Elizabeth B. Wydra, Brian R. Frazelle, Bruce D. Brown, Caroline DeCell, Stephanie Krent,
  Katie Townsend, Gabriel Rottman, Linda Moon, Caitlin Vogus, Donald Campbell Lockhart, Scott
  R. McIntosh, Annapurna Balakrishna, Joshua Paul Waldman, Elizabeth A. Ritvo, David A. Schulz,
  Joshua Dunn, Jennifer Pinsof, Christopher T. Bavitz, Michael J. Iacopino, Michael William Price,
  Mukund Rathi, Mark Christopher Fleming, Meghan Koushik, Hammad Arsalan Alam, Glenn
  Katon
